Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Disposition of Claims
Claims 1-13 were pending.  Claims 2-3 have been cancelled.  Amendments to claims 1 and 4 are acknowledged and entered.  Claims 1 and 4-13 will be examined on their merits.  

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US20200048310A1, Published 02/13/2020.  Amendments to the specification presented on 07/27/2022 are acknowledged and entered.  

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representatives authorize such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  Please ensure to include a valid email address along with the authorization.

Response to Arguments
Applicant's arguments filed 07/27/2022 regarding the previous Office action dated 04/28/2022 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.

Specification
(Objection withdrawn.)  The objection to the abstract of the disclosure is withdrawn in light of the amendments to the abstract.


Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 1-3, 5, and 7 under 35 U.S.C. 101 is withdrawn in light of the amendments to the claims. 


Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim 1 and dependent claims 2-13 thereof under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of the amendments to the claims. 

(New rejection – necessitated by amendment.)  Claim 1 and dependent claims 2-13 thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “arginine-rich” in claim 1 is a relative term which renders the claim indefinite. The term “arginine-rich” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claim 1 was amended to recite that each of the peptides which are covalently-linked are both alpha-helical and comprise “arginine-rich motifs”.  Turning to the specification, ¶[0039] attempts to define an “arginine-rich motif” and states that they are known in the art, but does not provide concrete, structural terms as to what is, and what is not, considered “arginine-rich”.  For instance, it is not clear how many amino acids long the motif must be, and while ¶[0039] states that in one example it is “about 8-20 amino acids in length” and “is particularly rich in arginine residues”, but it does not restrict the motif to only being “about 8-20 amino acids”.  Further, it is not clear what is “particularly rich” – for instance, if an amino acid comprises the sequence “RRNAGR”, this is a 6-mer that has 50% arginines.  It is not clear if the motif must have a certain % of arginines over a particular length, or if the arginines must be in a certain proximity to one another (e.g. “RNARGR” is not considered arginine-rich but “RRRNAG” is considered arginine-rich).  As the term is very subjective, the claim is rejected on the grounds of being indefinite. 
Since a skilled artisan would not be reasonably apprised as to the metes and bounds of the claimed invention, instant Claim 1 is rejected on the grounds of being indefinite.  Claims 4-13 are also rejected since they depend from claim 1, but do not remedy these deficiencies of claim 1.




Claim Rejections - 35 USC § 112(a); First Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection maintained in part and extended – necessitated by amendment.)  Claims 1 and 4-13 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The rejection with respect to claims 2-3 is withdrawn in light of the cancellation of said claims.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The following quotation from section 2163 of the Manual of Patent Examination Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirements for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice .... reduction to drawings .... or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed.
Claims 1 and 4-13 remain rejected as lacking adequate descriptive support for compound, specifically a compound with two covalently linked moieties, wherein said compound results in the claimed function of binding to any HIV Rev response element (RRE).  Claim 1 has been amended to be drawn to “A compound comprising two covalently linked peptides, wherein said compound binds to a human immunodeficiency virus (HIV) Rev response element (RRE), wherein the RRE comprises a first Rev binding site and a second Rev binding site, and wherein the first peptide of the compound binds to the first Rev binding site and the second peptide of the compound binds to the second Rev binding site; and wherein the two peptides of the compound are joined by a linkage of about 30-80 A; and wherein the first peptide of the compound binds to the first Rev binding site with an affinity of about 1 uM to 1 nM and the second peptide of the compound binds to the second Rev binding site with an affinity of about 1 mM to 1uM; and wherein each of the peptides is alpha-helical and comprises an arginine-rich motif; and wherein the two peptides are directly or indirectly linked by a disulfide bond, a thioester bond, or a chemical crosslinker.
In support of the claimed genera (any covalently-linked RRE-binding peptides which comprise alpha helices and arginine-rich domains and bind with the noted affinities to the noted Rev binding sites, the application discloses peptides, small molecules, and covalently-linked combinations thereof that may exhibit binding to any RRE; any HIV RREs), the application provides limited examples regarding species which fall within the claimed genera.  With respect to “any HIV RRE”, as noted by Fernandes et. al. (Fernandes J, et. al. RNA Biol. 2012 Jan;9(1):6-11. Epub 2012 Jan 1; CITED ART OF RECORD) the HIV-1 Rev response element (RRE) is a ~350 nucleotide, highly structured, cis-acting RNA element essential for viral replication that is located in the env coding region of the viral genome and is extremely well conserved across different HIV-1 isolates.  It is present on all partially spliced and unspliced viral mRNA transcripts, and serves as an RNA framework onto which multiple molecules of the viral protein Rev assemble.  While the RRE is highly conserved across subtypes of the major group M HIV-1 viruses, there are distinct sequential differences (Fig. 2) with a minimal functional RRE being about 250 nucleotides and can vary amongst other types of HIV and other lentiviruses (p. 6, rt. col., ¶2; p. 8, rt. col.)  This is supported by the specification, which notes that “the minimum functional size of the RRE is about 230 nt long and the RRE construct used for this study consisted of nucleotides 7760-7992 of the HIV-1 NL4.3 sequence” (¶[0174]) and “the number of potential conformers in which a structured RNA molecule such as RRE may exist is very large. This is possible because of the presence of a number of bulges, internal loops and junctions that serve as pivot points of flexibility… Not only do multiple conformations coexist, but they also change with time…Therefore, a description of large RNAs with a single conformation may not be sufficient for understanding their behavior.”(¶[0183]).  As noted by Sherpa et. al. (Sherpa C, et. al. Nucleic Acids Res. 2015 May 19;43(9):4676-86. Epub 2015 Apr 8.; hereafter “Sherpa”), the RRE conformation has been controversial, and appears to be in flux with a mixture of at least two distinct structures (entire document; see abstract).  Single point-mutations in the RRE sequence can give rise to RRE mutants that are unable to bind to chemical inhibitors (Shuck-Lee D, et. al. J Virol. 2011 Apr;85(8):3940-9. Epub 2011 Feb 2.) or peptide inhibitors (Aoyama S, et. al. Nucleic Acids Symp Ser (Oxf). 2009;(53):271-2.)  Peptides which mimic Rev and comprise not only arginine-rich sequences but alpha helical structures also have been shown in the art to bind with varying affinity to RRE, noting that modifications to the peptides play a critical role on their ability to bind to RRE (Mills NL, et. al. J Am Chem Soc. 2006 Mar 22;128(11):3496-7.)  Post-filing art has shown that non-native RRE structures play important roles for Rev binding due to the structural flexibility of RREs, and are important targets for development of HIV therapeutics (Chu CC, et. al. Nucleic Acids Res. 2019 Jul 26;47(13):7105-7117.)  RRE has distinct binding sites with different non-Rev proteins (See e.g. McColl DJ, et. al. Proc Natl Acad Sci U S A. 1999 Aug 17;96(17):9521-6.), RRE has different conformational states that appear to be in flux, and while the RRE may be conserved, it is not immune from mutations to overcome binding from inhibitors.  Therefore, the genus of “RRE” is that of a protein which has different fluid structures and binding capabilities.  
With respect to the genus of proteins which may bind to said RRE and comprise the notable structures and functions, as set forth in the 112b rejection supra, it is unclear what is, and what is not, an “arginine-rich motif”, and it is not clear how the sequence of this motif is required for the function of binding to RRE.  ¶[0127] of the specification notes that HIV Rev-Rev dimers form a hydrophobic core and have 17mer “arginine rich motifs” or ARMs that point away from each other, and that multiple Rev proteins can bind to less well-defined binding sites on the RRE.  Applicant also notes “little is known about the role of the RRE architecture in the specificity and cooperativity of Rev-RRE interactions. Since the Rev-RRE interaction lacks high sequence specificity, with only preferential binding to purine-rich major grooves, and Rev could potentially interact with other RNA targets with various affinities, the basis for selection of HIV-1 mRNA for nucleocytoplasmic transport remains a mystery.  The key to resolving this mystery is the three-dimensional structure of the RRE.” and that despite recent progress in technology, the exact RRE topology remained elusive (¶[0127-0128]).  
Example 2 of the specification provides evidence for competitive inhibition of HIV-1 Rev binding to an apparent 233 nt RRE sequence (¶[0162]) with the compound P46 (composed of two peptides, each of SEQ ID NO:3 (¶[0189-0190])).  No derivatives, mutants, or variants of P46 are tested.  Examples 3-6 are prophetic examples as to how one can make, identify, and/or use covalently-bonded moieties that interfere with Rev binding to RRE, but do not specifically disclose the production of, testing of, or use of any further peptide/peptide, peptide/small molecule, or small molecule/small molecule covalently-bonded compounds.  No other RRE sequences appear to have been tested (e.g. from other HIV-1 isolates, strains, clades, etc. or other HIV-2 RRE sequences.)  Thus, the application fails to provide examples of a sufficient number of species within the claimed genera.
Further, while the claims provide both a structure and a function, the application fails to draw any correlation between the two.  In other words, there is no evidence that any covalently-bound dimer of peptides which have the structural qualities of being an “alpha helix” with an “ARM” can still retain the function of binding to RRE at the specific affinity and at the specific conformation with respect to each other.  Moreover, no correlation has been made to which two peptides may be bonded, what the sequences of said peptides should be, and how said peptides may be covalently bound to each other (i.e. cross-linked, peptide linker, etc.) in order to achieve and/or maintain the claimed RRE-binding function.  It is not clear which peptide sequences are required to recognize the RRE structural elements, and which conformation of said RRE elements provides the structural binding sites for the peptide pair.  Lastly, the specification does not establish any additional peptide pairs that have been tested and proven to bind to any longer sequences of HIV-1 RRE RNA, or any different clades or sequences of HIV RRE.  The teachings of the art fail to indicate that, without such evidence, those in the art would have expected the full scope of the claimed covalently-bonded moiety would confer the claimed function of binding to any HIV RRE RNA.  
Lastly, the Federal Circuit opinion in Amgen v. Sanofi No. 2017-1480 slip op. Fed. Cir. Oct. 5, 2017 (“Amgen”) has shown that mere possession of an antigen does not satisfy the written description requirement for possession of any antibodies that may bind to said antigen.  This recent finding is the current guidance utilized by the Office, and the opinion overrides the MPEP guidance regarding “newly characterized antigens” (MPEP § 2163 II.A.3).  While this is in relation to antibody and antigen binding, the premise of the finding is that it is improper to describe a protein by its function, and in this case is applicable to the instant claims as applicant is attempting to describe a compound of two covalently bound peptides by what it does (e.g. binds to RRE with specific affinity) rather than what it is (e.g. amino acid and/or nucleotide sequences.)  
Thus, in view of the above, there would have been significant uncertainty as to which covalently-bound peptides would be able to confer the claimed function of binding to RRE RNA, especially with the claimed affinity.  In view of this uncertainty and the lack of sufficient examples of the claimed genera, the claims are rejected for lack of adequate written description support.
Response to Arguments
Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive.
Applicant points to the amendments made to instant claim 1 and the specification to note that numerous examples of the recited compounds were described, and one compound tested in Example 2.  However, as noted supra, that singular example of two peptides of SEQ ID NO:3 joined with a specific linker that is capable of binding to RRE and blocking the RRE/Rev interaction is not indicative of the entire species of peptides which are alpha helices that comprise ARMs and are joined by any type or length of bond or crosslinker that is about 30-80 angstroms at any site along the two peptides.  Considerable question as to what is, and what is not, an ARM has been raised, as well as what sequences of the peptides would allow binding to any sequence, conformation, or structure on any HIV RRE.  Therefore, as the genera within the instant independent claim are quite large and encompass a large number of potential species, species of which have been shown to have considerable variance, it remains that a skilled artisan would not take the singular working example of P46 as representative of the entire species.  Therefore, this argument is not persuasive.  
Applicant argues that numerous structural features have been defined that would allow a person of ordinary skill in the art with the present disclosure to make a connection to the recited function.  The Office disagrees.  The spacing of the two peptides is specifically defined, but it is unclear how the type of linkage or bond or the placement of said linkage or bond along the length of the two peptides (e.g. are the peptides joined at their N- or C- termini or are they linked through bonds that are more interior along the peptides) would affect the mobility of the peptides and their ability to bind to any portion of any HIV RRE.  Applicant points to ¶[0061-0063] as examples of peptides which comprise alpha helices and ARMs.  However, the proposed embodiments of ¶[0061] do not require the presence of an alpha helix for binding to the RRE, but simply list that structural feature as one of many embodiments that may be present in at least one of the peptides.  For instance, other structural features which are not claimed but listed in this portion of the specification include L- and/or D- amino acids, inverso-peptides, retro-peptides, retro-inverso peptides, stabilized peptides which utilize non-standard amino acids, peptides with chemically modified termini (C- and/or N-), stapled peptides, homologous peptide pairs, heterologous peptide pairs, and ARMs.  At ¶[0063], specific peptide sequences (SEQ ID NOs: 1-20) are provided, which include 14 to 22 amino acids, with the notation that 1-5 amino acids at any of the C- and/or T- termini may be removed.  While different structural components have been provided for, the only example that was provided that fit both the structure claimed and function claimed was present with P46.  While it is not a requirement that all potential embodiments be tested, when there is uncertainty in the art (as provided for in the rejection), it is reasonable to require that multiple examples be empirically tested to show a skilled artisan what embodiments would, or would not, work.  So while examples of alpha helices and bonds have been provided for in the example, the issue remains that the specific combination of structural elements as claimed which result in the function as claimed have not been provided for, as it is not convincing that P46 is exemplary across the breadth of products claimed.  
Finally, as recited previously and reiterated herein, the courts have shown that it is improper to describe a peptide or protein by its function.  As noted in Amgen v. Sanofi, describing a protein by its binding target, such as describing an antibody by its antigen or describing a peptide pair by its binding target, is improper.  The court noted in its decision that describing the antibody by its antigen is not like a “key in a lock”, but instead like describing a lock and a ring with a million keys on it, as the potential breadth of genus of proteins which could unlock that lock was excessively large.  While applicant has narrowed the structure of the peptide pair which would include an alpha helical structure and ARM joined by a bond, there is no guidance as to how long each of the peptides are, there is no guidance as to what is, and what is not, an “ARM”, there is no guidance as to where the bond must occur between the peptides, and there is no guidance as to what sequences would work in binding to any portion of the RRE.  There is no guidance as to where along the RRE the peptide pair must bind in order to inhibit Rev binding to the RRE, nor is there clear confirmation as to what conformation of RRE the peptide pair recognizes.  There is no guidance if the binding affinity is with respect to the peptides once they are paired together, or if this is the binding affinity of each singular peptide before they are joined.  There is no guidance as to the effect of overall charge of the peptide on the ability to bind to any portion of any RRE.
As noted in the Amgen v. Sanofi ruling, applicant is attempting to claim the invention (e.g. the peptide pair) by something that is not the invention (e.g. RRE).  If the sequences of SEQ ID NOs: 1-20 are the critical sequences that must be within the peptide pairs in order to 1) provide the alpha helices, 2) provide the ARM, and 3) provide the functional qualities of being able to bind to RRE with the affinity claimed, then this is what the claimed invention should be narrowed to.
For at least these reasons, Applicant’s arguments are not persuasive, and the rejection has been maintained.



Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim(s) 1-3, 5, and 7 under 35 U.S.C. 102(a)(1) as being anticipated by Daugherty et. al. (Daugherty MD, et. al. Nat Struct Mol Biol. 2010 Nov;17(11):1337-42. Epub 2010 Oct 17; CITED PRIOR ART; hereafter “Daugherty”) is withdrawn in light of the amendments to the claims.  
(Rejection withdrawn.)  The rejection of Claim (s) 1-3, 5, and 7-13 under 35 U.S.C. 102(a)(1) as being anticipated by Respess et. al. (US 6,013,517 A, Pub. 01/11/2000; CITED PRIOR ART; hereafter “Respess”) is withdrawn in light of the amendments to the claims.  



Conclusion
No claims are allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648